             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                         No. 4:19-cr-31-DPM

GILBERT R. BAKER                                           DEFENDANT


                                 ORDER
     1. Motion in limine, Doc. 77, denied with a caveat. The Court
appreciates the parties' pithy briefs.    As the United States argues,
Grunewald v. United States doesn't hold that all post-conspiracy
statements and acts are irrelevant or categorically inadmissible.
353 U.S. 391 (1957); see also Lutwak v. United States, 344 U.S. 604, 617-18
(1953). It may, however, be appropriate to strike those events from the
list of alleged overt acts provided to the jury.       Doc. 76-3 at 37-38;
Grunewald, 353 U.S. at 403-04;        WAYNE R. LAFAVE, SUBSTANTIVE
CRIMINAL LAW§ 12.3(c) (2d ed. 2003). Further, if Maggio's June 2014
statements were made after the conspiracy ended, then they may not
be admissible against Baker.      United States v. Snider, 720 F.2d 985,
989-90 (8th Cir. 1983); EIGHTH CIRCUIT MODEL CRIMINAL INSTRUCTION
5.06D n.3. Both issues depend on the proof about the duration of the
alleged conspiracy, though.
      2. Baker's proffered changes to the Court's final instructions,
Doc. 80, are mostly overruled. Baker argues that the jury must find an
explicit agreement to reduce the jury verdict in the nursing home's civil
case - not just an agreement to act favorably to the nursing home in that
case. That's more specificity than the law requires. United States v.
Terry, 707 F.3d 607, 612-15 (6th Cir. 2013) (Sutton, C.J.). Folks can't
circumvent the bribery statute by leaving the contours of the official act
murky. An agreement for former-Judge Maggio to take official action
favorable to the nursing home in the then-pending civil lawsuit is
sufficient.
      Baker's request for a theory of the defense instruction, Doc. 80
at 16, is held in abeyance. The Court will take it up after the proof
comes 1n.
      3. The United States objects to the Court's statement in Final
Instruction 18 that "there must be some connection between the
criminal conduct and the State of Arkansas, Twentieth Judicial
District." Doc. 76-3 at 42. The United States says this is an incorrect
statement of the law in the Eighth Circuit. The Court disagrees. The
plain language of the statute requires that a bribe be "in connection
with" a federally funded agency's "business, transaction, or series of
transactions[.]" 18 U.S.C. § 666(a)(l)(B).
     The United States argues, in the alternative, that the challenged
statement is redundant. It is. Element two of the bribery instruction


                                   -2-
requires a finding that "Baker corruptly offered and agreed to give
campaign contributions to former-Judge Maggio in exchange for
former-Judge Maggio acting favorably to the nursing home in the civil
lawsuit[.]" Doc. 76-3 at 41. And the Court of Appeals stated in former-
Judge Maggio's case that there is "no doubt that when a judge issues
an order remitting a judgment in a case before him, he is acting in
connection with the business of his court." United States v. Maggio, 862
F.3d 642,647 (8th Cir. 2017). The instruction therefore adequately and
correctly states the law without the added sentence about connection
with the Twentieth Judicial District. The Court will omit that sentence.
     4. Baker's lawyer wants to ask questions 80-89 from his proposed
supplemental questionnaire during his follow-up voir dire. Doc. 74-1
at 23-26. This request is partly granted and partly denied. Baker's
lawyer may not ask questions 85(a), 87(a), or 88(a). As for question
86(a), counsel may ask about the nature of a potential juror's prior
campaign activities, but may not ask which judicial candidate the
potential juror campaigned for. The other enumerated questions are
fair game.
     5. The Court is attaching a revised draft of the final instructions,
which include the embedded verdict forms. These are the revisions:
matters discussed at the pretrial;      the omission of the redundant
connection sentence in Instruction 18; and the removal of the citations




                                  -3-
to authority. The voir dire and preliminary instructions, Doc. 76-1
& 76-2, remain unchanged and are locked in.
     So Ordered.

                                                       v
                                      D .P. Marshall Jr.
                                      United States District Judge




                                -4-
